DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 12 – 16, filed 12/29/2021, with respect to the rejections of claims 1, 2, 4 – 6, 8 – 10, 12 – 14, 16 – 18, and 20 – 22 have been fully considered and are persuasive.  The rejections of claims 1, 2, 4 – 6, 8 – 10, 12 – 14, 16 – 18, and 20 – 22 have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4 – 6, 8 – 10, 12 – 14, 16 – 18, and 20 – 22 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly render obvious generating the short life cycle sales curve using the combined coefficient of innovation parameters and the combined coefficient of imitation parameters; generating a demand forecast for the short life cycle item using the short life cycle sales curve; electronically sending the demand forecast to an inventory management system; at the inventory management system, based on the received demand forecast, generating an electronic order to automatically generate shipments, via a transportation mechanism, of additional quantities of the short life cycle item to a plurality of retail stores, in combination with the other limitations of the claims. 
Applicants remarks filed 12/29/2021 provide additional reasons for eligibility and allowance over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624